Citation Nr: 0312018	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to disability ratings for diabetic retinopathy 
higher than 10 percent from November 17, 2000, 40 percent 
from September 26, 2001, and 90 percent from March 19, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In an August 2001 
rating decision, the RO granted service connection for 
diabetic retinopathy.  The RO made service connection 
effective from July 9, 2001, and assigned a disability rating 
of 10 percent.  In subsequent rating decisions, the RO 
changed the effective date for service connection for 
diabetic retinopathy to November 17, 2000, and assigned 
staged ratings of 10 percent effective from November 17, 
2000, 40 percent from September 26, 2001, and 90 percent from 
March 19, 2002.  The veteran has appealed the ratings 
assigned, and is seeking higher ratings.

In January 2003 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Board's development yielded relevant evidence relating 
mainly to the period beginning on April 3, 2003.  The Board 
is granting a 100 percent rating effective that date.  Other 
evidence is either irrelevant, or confirmatory of evidence 
previously of record.  As such, the Board's consideration of 
this evidence in the first instance, is not prejudicial to 
the veteran.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to November 17, 2000, the veteran's best corrected 
distant vision was 20/200 in the left eye and 20/50 in the 
right eye.

3.  From April 12, 2001, his best corrected distant vision 
was 20/200 in the left eye and 20/70 in the right eye.

4.  Visual impairment such that best corrected distant vision 
was 20/400 in the left eye and 20/400 in the right eye was 
first shown on March 19, 2002.

5.  As of April 3, 2003, the veteran had no light perception 
in the left eye, and blindness with only light perception in 
the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, effective from 
November 17, 2000, of 30 percent for diabetic retinopathy are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.75, 4.84a, Diagnostic Code 6076 (2002).

2.  The criteria for a 40 percent rating for diabetic 
retinopathy are met effective from April 12, 2001.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.75, 4.84a, 
Diagnostic Code 6076.

3.  The criteria for a 90 percent rating for diabetic 
retinopathy are not met prior to March 19, 2002.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.75, 4.84a, Diagnostic 
Code 6075 (2002).

4.  The criteria for a 100 percent rating for diabetic 
retinopathy are met effective from April 3, 2003.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.75, 4.79, 
4.84a, Diagnostic Code 6062 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains relevant medical 
records, including records of testing of the veteran's vision 
on several occasions in recent years.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in August 2001, November 2001, and August 2002, a 
September 2001 statement of the case (SOC), and an August 
2002 supplemental statement of the case (SSOC).  These 
documents together relate the law and regulations that govern 
the veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In an April 2001 letter, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

	II.  Ratings for Diabetic Retinopathy

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The RO has assigned staged ratings for the veteran's diabetic 
retinopathy, and he has appealed for ratings higher than 
those assigned by the RO.  The Board will consider the 
evidence for the entire period since November 17, 2000, the 
effective date of the grant of service connection, and will 
consider whether higher ratings are warranted for any portion 
or portions of that period.

The veteran's diabetic retinopathy has been rated based on 
the impairment of his visual acuity resulting from that 
disorder.  Visual acuity is evaluated based on the best 
distant vision obtainable with correction.  38 C.F.R. § 4.75 
(2002).  The rating schedule provides for ratings based on 
combinations of impairment of central visual acuity in each 
of the eyes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079, and Table V (2002).

From 2000 forward, the veteran's vision has been tested and 
evaluated on several occasions.  On August 24, 2000, the best 
corrected distant vision was 20/200 in the left eye and 20/50 
in the right eye.  In tests performed on April 12, 2001, and 
May 7, 2001, the best corrected distant vision was 20/200 in 
the left eye and 20/70 in the right eye.

There are inconsistent reports regarding testing performed on 
September 26, 2001.  Two reports indicate that visual acuity 
with correction was 20/400 in the left eye and 20/50 in the 
right eye, while one other report indicates that it was 
20/200 in the left eye and 20/50 in the right eye.  It is 
more likely that the two reports that agree contain the 
correct information.

On March 19, 2002, the best corrected distant vision was 
20/400 in the left eye and 20/400 in the right eye.  On VA 
examination on April 3, 2003, visual acuity testing showed no 
light perception in the left eye, and 20/hand motion at two 
feet in the right eye.

The vision test results show that, prior to November 17, 
2000, the effective date of service connection for diabetic 
retinopathy, visual impairment was consistent with a 
30 percent rating under Diagnostic Code 6076.  The record 
supports a 30 percent rating from that date.

Test results from April 12, 2001, forward show impairment 
consistent with a 40 percent rating under Diagnostic Code 
6076.  A 40 percent rating is granted from that date.

The March 19, 2002, test results are the earliest that 
warrant a 90 percent rating under Diagnostic Code 6075.  The 
existing 90 percent rating effective from that date should 
remain in effect.

Loss of use or blindness in an eye, having only light 
perception, is held to exist when perception of hand 
movements cannot be accomplished at three feet.  38 C.F.R. 
§ 4.79.  The April 3, 2003, test results show loss of vision 
in both eyes, consistent with a 100 percent rating under 
Diagnostic Code 6062.  A 100 percent rating is granted 
effective April 3, 2003.


Extraschedular Consideration

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

A total rating for compensation purposes, based on individual 
unemployability, has been in effect for the veteran since 
July 9, 2001.  This rating compensates the veteran for marked 
interference with employment beyond that contemplated by the 
rating schedule.

The Board has considered whether there is a basis for an 
extraschedular rating for diabetic neuropathy during the 
period from November 17, 2000, to July 8, 2001.  The veteran 
has not required hospitalizations for his diabetic 
retinopathy.  Vision test results prior to July 9, 2001. 

 In September 2001, the veteran reported essentially that he 
was able to maintain his business until a heart attack in 
October 2000, and closed the business in January 2001.  
Although he blamed part of the ending of his business on the 
deteriorating eyesight, the fact remains that he was 
maintaining the business prior to the heart attack.  
Therefore, the Board does not find that diabetes retinopathy 
caused marked interference with employment prior to July 9, 
2001.  

The 30 and 40 percent ratings warranted for the 2000 and 2001 
periods appropriately address the impact of his visual 
impairment on employment; there are no exceptional factors 
that render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.



ORDER

Entitlement to an initial rating, effective from November 17, 
2000, of 30 percent for diabetic retinopathy is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 40 percent rating for diabetic retinopathy, 
effective from April 12, 2001, is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a 90 percent rating for diabetic retinopathy, 
effective from March 19, 2002, is continued; an earlier 
effective date for that rating is denied.

Entitlement to a 100 percent rating for diabetic retinopathy, 
effective from April 3, 2003, is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

